WilsoN, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the merchandise marked A and initialed I-IHG by Examiner H. I-I. Geller on the invoices accompanying the entries covered by the appeals for reappraisement enumerated in Schedule A, hereto attached and made a part thereof, consists of oven cleaner sticks exported from England between February 28, 1961 and April 12,1961.
IT IS FURTHER. STIPULATED AND AGREED that on the dates of exportation of said merchandise to the United States, the price at the time of exportation at which such or similar merchandise was freely sold, or, in the absence of sales, offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States was One Shilling, Eleven Pence each, less 25%, less 17%%, less 2%% packed.
*450IT IS FURTHER STIPULATED AND AGREED that all of the merchandise covered by all of the appeals for reappraisement the subject of this stipulation is not identified in the final list published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, T.D. 54521.
IT IS FURTHER STIPULATED AND AGREED that these appeals be submitted on this stipulation, said appeals being limited to the merchandise marked A as aforesaid.
On the agreed facts, I find export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here involved and that such value was 1 shilling, 11 pence each, less 25 per centum, less l7y2 per centum, less 2y2 per centum, packed.
Judgment will be entered accordingly.